             Case 2:19-cr-00010-RSM Document 49 Filed 05/10/19 Page 1 of 8



 1                                                           Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        NO. CR19-0010RSM
11
                            Plaintiff,
                                                       GOVERNMENT’S REPLY IN
12
                       v.                              SUPPORT OF MOTION REGARDING
13                                                     THE DISCOVERABILITY OF A
      HUAWEI DEVICE CO., LTD., and
                                                       PARTICULAR DOCUMENT
14    HUAWEI DEVICE USA, INC.,
15                                                     (Noted May 10, 2019)
                            Defendants.
16
17
18         The United States of America, by and through, Tessa M. Gorman, First Assistant

19 United States Attorney for the Western District of Washington (Acting Under Authority
20 Conferred by 28 U.S.C. § 515), and Todd Greenberg, Thomas Woods, and Siddharth
21 Velamoor, Assistant United States Attorneys for said District, hereby submits this reply
22 in support of the government’s motion regarding the discoverability of a particular
23 document.
24                                        INTRODUCTION

25         The Ninth Circuit has held that a prosecutor’s legal memorandum is not

26 discoverable as long as the underlying facts are otherwise disclosed. See Morris v. Ylst,
27 447 F.3d 735, 742 (9th Cir. 2006); United States v. Kohring, 637 F.3d 895, 908
28 (9th Cir. 2011). Huawei offers no contrary authority because there is none.
     GOVERNMENT’S REPLY RE: DISCOVERABILITY/                            UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     HUAWEI DEVICE CO. et al. - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:19-cr-00010-RSM Document 49 Filed 05/10/19 Page 2 of 8



 1         Instead, Huawei goes on at length to argue that the restitution memorandum could
 2 possibly be helpful, either at trial or at a restitution hearing. But whether a prosecutor’s
 3 memorandum could conceivably be helpful to the defense is not the standard. As the
 4 Ninth Circuit has explained, a prosecutor’s memorandum is not discoverable because
 5 facts are discoverable, not the prosecutor’s analysis of those facts.
 6         This legal rule is grounded in two important practical considerations. First, a
 7 defendant is not unfairly disadvantaged as long as the defendant has access to all
 8 potentially exculpatory facts. Legal analysis, however, is not admissible evidence.
 9 Despite what Huawei claims in its brief, a defendant clearly cannot seek to impeach a
10 witness with a prosecutor’s legal memorandum, particularly where the witness has not
11 prepared, reviewed, or adopted the memorandum. Second, the Ninth Circuit’s rule
12 allows prosecutors to be candid in their evaluation of the strengths and weaknesses of
13 their case. Under Huawei’s view of the law, a prosecutor would need to turn over every
14 prosecution memorandum that discussed a weakness in the case. Huawei’s position is
15 clearly not the law—and for good reason—because it would unduly chill prosecutors
16 from fully and candidly analyzing their cases.
17         Huawei notes that the government shared the restitution memorandum with T-
18 Mobile. But legal analysis does not suddenly become discoverable simply because the
19 government shared it with a victim. The memorandum’s disclosure to T-Mobile has no
20 material significance under the general rule that criminal defendants are entitled to facts,
21 not legal analysis of those facts. Moreover, the government cannot and should not be
22 penalized for complying with its obligations under the Crime Victim Rights Act to fully
23 consult with a victim prior to charging, including reviewing the potential risks of
24 litigation. Under Huawei’s view, the government could not, for example, sit down with a
25 sexual assault victim and discuss the potential pitfalls in the case, without fear that the
26 conversation would suddenly become a discoverable event. This view is not the law, and
27 Huawei unsurprisingly has cited no cases in support of their position. The Ninth Circuit
28 cases are controlling—the memorandum is not discoverable.
     GOVERNMENT’S REPLY RE: DISCOVERABILITY/                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     HUAWEI DEVICE CO. et al. - 2
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:19-cr-00010-RSM Document 49 Filed 05/10/19 Page 3 of 8



 1                                        ARGUMENT
 2         I.       EX PARTE REVIEW IS APPROPRIATE.
 3         Huawei objects to the Court’s ex parte review of the memorandum. Huawei
 4 instead proposes a procedure that would defeat the very purpose of the Motion, claiming
 5 that it too should be “provided an opportunity to review” the memorandum before the
 6 Court rules on the memorandum’s discoverability. Opposition to Mot. (“Opp.”), Dkt. 47,
 7 at 19. Huawei’s arguments lack any merit.
 8         In the typical case, prosecutors make decisions about the discoverability of
 9 documents without guidance from either the Court or defense counsel. Ex parte review,
10 of the type the Government seeks here, is a well-established (and exceptional) procedure
11 through which prosecutors may seek guidance from the Court about the discoverability of
12 materials that fall on the margins for one reason or another. See United States v. Jones,
13 612 F.2d 453, 456 (9th Cir. 1979) (“In camera inspection and excision are procedurally
14 sound methods for rendering appropriate material available to the defense.”); United
15 States v. Cadet, 727 F.2d 1453, 1467–68 (9th Cir. 1984) (“If the prosecution is uncertain
16 about the materiality of information within its possession, it may submit the information
17 to the trial court for an in camera inspection and evaluation.”); Milke v. Ryan, 711 F.3d
18 998, 1016 (9th Cir. 2013); United States v. Calise, 996 F.2d 1019, 1021 (9th Cir. 1993).
19 Here, for instance, although the government believes that the memorandum is not
20 discoverable, it seeks guidance from the Court because Huawei’s discovery requests
21 appear to encompass the memorandum. See Motion Regarding Discoverability of a
22 Particular Document (“Motion” or “Mot.”), Dkt. 43, 1:25-27.
23         Huawei’s two arguments about ex parte review are meritless. First, Huawei
24 makes the circular claim that it should be permitted to view the document in order to
25 evaluate whether it is discoverable. But requiring the Government to produce a
26 document to the defense before seeking guidance from the Court would defeat the
27 purpose of seeking ex parte relief in the first place. By sending the document to the
28
     GOVERNMENT’S REPLY RE: DISCOVERABILITY/                             UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     HUAWEI DEVICE CO. et al. - 3
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:19-cr-00010-RSM Document 49 Filed 05/10/19 Page 4 of 8



 1 defense, the Government will have committed the very act of production that it believes
 2 to be unnecessary in this case.
 3          Second, Huawei suggests that ex parte review is only appropriate in connection
 4 with documents that contain “national security information, personnel files, information
 5 about other government investigations, or any other type of particularly sensitive
 6 content.” Opp., at 4:8-10. But no authority restricts ex parte review to these
 7 circumstances. Indeed, courts have frequently reviewed attorney memoranda ex parte to
 8 ensure that they are not discoverable. See, e.g., United States v. Pac. Gas & Elec. Co.,
 9 2016 WL 3185008, at *8 (N.D. Cal. June 8, 2016); United States v. Kale, 1986 WL 8136,
10 at *2 n.4 (E.D. Pa. July 14, 1986); United States v. Scrushy, 2012 WL 204159, at *12
11 (M.D. Ala. Jan. 24, 2012), aff'd, 721 F.3d 1288 (11th Cir. 2013); United States v.
12 Massino, 311 F. Supp. 2d 309, 311–12 (E.D.N.Y. 2004). At bottom, whether a document
13 contains attorney opinions, national-security information, or personally identifying
14 information, ex parte review is an appropriate procedure to determine its discoverability.
15          II.    THE LEGAL MEMORANDUM IS NOT DISCOVERABLE
                   BECAUSE ALL UNDERLYING FACTS WERE DISCLOSED.
16
            As the Government previously explained, a criminal defendant is not entitled to
17
     discovery into prosecutors’ opinions where (as here) the facts underlying those opinions
18
     have been disclosed. In short, the Ninth Circuit has drawn a clear line: whereas facts are
19
     discoverable, the prosecutor’s analysis of those facts are not. See Morris v. Ylst, 447
20
     F.3d 735, 742 (9th Cir. 2006); United States v. Kohring, 637 F.3d 895, 908 (9th Cir.
21
     2011); Pac. Gas & Elec. Co., 2016 WL 3185008, at *8 (N.D. Cal. June 8, 2016). In this
22
     case, the government has produced all of the facts underlying the restitution
23
     memorandum. Nothing more is required of the government.
24
            Huawei makes two arguments for why it should nevertheless have access to
25
     prosecutors’ opinions. Neither of Huawei’s arguments have any merit:
26
            First, Huawei states that it could use the AUSAs’ opinions in the memorandum to
27
     “[dis]allow” government attorneys from taking contrary positions at trial on the subject of
28
      GOVERNMENT’S REPLY RE: DISCOVERABILITY/                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      HUAWEI DEVICE CO. et al. - 4
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-cr-00010-RSM Document 49 Filed 05/10/19 Page 5 of 8



 1 harm (an element of the trade secret claims). Opp., at 6:13-14. Similarly, Huawei
 2 suggests that it could use the AUSAs’ opinions at sentencing to “rebut T-Mobile’s claim
 3 that it is entitled to a massive restitution order.” Id., 6:8-10. These arguments amount to
 4 nothing more than an invitation to disregard binding Ninth Circuit case law, which treats
 5 prosecutors’ opinions as non-discoverable. If using prosecutors’ opinions to potentially
 6 rebut contrary arguments by government attorneys were a permissible basis for
 7 discovery, then criminal defendants regularly would obtain discovery of prosecution
 8 memoranda and other similar records. Courts have correctly rejected these types of
 9 requests, recognizing that prosecutors’ opinions simply do not meet the standards for
10 discoverability.
11         Second, Huawei argues that it could potentially use the memorandum “to impeach
12 government witnesses at trial.” Opp., 6:21-22. Huawei could do nothing of the sort. The
13 memorandum was prepared by the Office of the United States Attorney—without any
14 input or review from law enforcement or any other potential government witnesses. It
15 would clearly be improper to attempt to impeach a witness with a document they had
16 never even seen, let alone not adopted. See generally Palermo v. United States, 360 U.S.
17 343, 350 (1959) (explaining that it would be “grossly unfair to allow the defense to use
18 statements to impeach a witness which could not fairly be said to be the witness’ own
19 rather than the product of the investigator's selections, interpretations, and
20 interpolations.”).
21         In sum, Huawei’s arguments are squarely foreclosed by binding Ninth Circuit
22 authority. Because the factual matters addressed in the memorandum already have been
23 disclosed, any remaining opinions are non-discoverable.
24         III.    THE MEMORANDUM’S DISCLOSURE TO T-MOBILE IS NOT
                   MATERIAL TO ITS DISCOVERABILITY.
25
           Huawei seeks to distinguish this case on the ground that the Government shared
26
     the restitution memorandum with T-Mobile. This distinction is immaterial.
27
28
      GOVERNMENT’S REPLY RE: DISCOVERABILITY/                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      HUAWEI DEVICE CO. et al. - 5
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-cr-00010-RSM Document 49 Filed 05/10/19 Page 6 of 8



 1         The Ninth Circuit cases that treat the prosecutors’ analysis of facts as non-
 2 discoverable do not distinguish between whether that analysis has or has not been shared
 3 with a victim. See, e.g., Kohring, 637 F.3d 895, 907 (9th Cir. 2011). Nor is there any
 4 basis to read any such distinction into the law. To the contrary, the general rule against
 5 discovery into “a prosecutor’s opinions and mental impressions of the case” (provided
 6 that any underlying facts have been disclosed) is based on principles that have equal force
 7 whether or not the prosecutors’ opinions have previously been disclosed to a victim. See
 8 generally Morris, 447 F.3d at 742-43 (discussing reasons for why prosecutors’ opinions
 9 should not been subject to disclosure where underlying facts have been disclosed).
10         Indeed, treating non-discoverable information as discoverable simply because of
11 its disclosure to a victim would seriously impair the Government’s ability to comply with
12 its expansive obligations to confer with victims pursuant to the CVRA. 18 U.S.C. §
13 3771; see also United States v. BP Prod. N. Am. Inc., 2008 WL 501321, at *16 (S.D. Tex.
14 Feb. 21, 2008). As the Ninth Circuit has explained, the CVRA “was enacted to make
15 crime victims full participants in the criminal justice system.” Kenna v. U.S. Dist. Court
16 for C.D. Cal., 435 F.3d 1011, 1016 (9th Cir. 2006) (emphasis added). Thus, courts have
17 interpreted the CVRA to require prosecutors to confer with victims about all sorts of non-
18 discoverable topics, including the “pre-charge stage of criminal investigations and
19 proceedings,” Doe v. United States, 950 F. Supp. 2d 1262, 1267-68 (S.D. Fla. 2013)
20 (collecting cases), potential prosecution (or non-prosecution) decisions, see Doe 1 v.
21 United States, 359 F. Supp. 3d 1201, 1220-21 (S.D. Fla. 2019), and the “possible details
22 of a plea bargain” even before that plea bargain has been reached, see In re Dean, 537
23 F.3d 391, 394 (5th Cir. 2008).
24         It would pervert that statutory framework to treat non-discoverable information as
25 discoverable, solely because the Government happened to share it with a victim pursuant
26 to the CVRA. Under Huawei’s approach, the Government’s efforts to explain charging
27 decisions, potential plea bargains, and sentencing outcomes to victims would be subject
28 to criminal discovery, despite the fact that defendants otherwise would not be entitled to
     GOVERNMENT’S REPLY RE: DISCOVERABILITY/                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     HUAWEI DEVICE CO. et al. - 6
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-cr-00010-RSM Document 49 Filed 05/10/19 Page 7 of 8



 1 that information. But that is neither the law, nor consistent with the CVRA’s purpose to
 2 treat victims as “full participants in the criminal justice system.” See Kenna, 435 F.3d at
 3 1016. Indeed, approach would create a chilling effect on the government—creating a
 4 disincentive for the government to have a candid conversation about the strengths and
 5 weaknesses of its case. See, e.g., United States v. Buske, 2011 WL 2912707, at *7 (E.D.
 6 Wis. July 18, 2011) (declining to order production of all communications between
 7 government victim, agreeing that “requiring the turnover of all such communications
 8 could chill future cooperation by crime victims”).
 9         For the foregoing reasons, the Ninth Circuit law on attorney analysis is
10 controlling, whether or not that analysis has been shared with a victim pursuant to the
11 CVRA. The Government respectfully submits that the restitution memorandum is not
12 discoverable.
13   //
14 //
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     GOVERNMENT’S REPLY RE: DISCOVERABILITY/                             UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     HUAWEI DEVICE CO. et al. - 7
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:19-cr-00010-RSM Document 49 Filed 05/10/19 Page 8 of 8



1                                      CONCLUSION
2         In sum, the Court should enter an order clarifying that the government’s
3 memorandum is not discoverable under the government’s discovery obligations.
4 DATED this 10th day of May, 2019.
5                                                  Respectfully submitted,
6
                                                   TESSA M. GORMAN
7                                                  First Assistant United States Attorney
8                                                  (Acting Under Authority Conferred by
                                                   28 U.S.C. § 515)
9
10
                                                   s/ Todd Greenberg
11                                                 TODD GREENBERG
12                                                 THOMAS WOODS
                                                   SIDDHARTH VELAMOOR
13                                                 Assistant United States Attorneys
14                                                 700 Stewart Street, Suite 5220
                                                   Seattle, WA 98101-1271
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     GOVERNMENT’S REPLY RE: DISCOVERABILITY/                           UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     HUAWEI DEVICE CO. et al. - 8
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
